2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted May 7, 2013∗
                                         Decided May 15, 2013


                                                   Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    RICHARD D. CUDAHY, Circuit Judge

                                    DIANE S. SYKES, Circuit Judge


    No. 13-1174                                                      Appeal from the United
                                                                     States District Court for the
    UNITED STATES OF AMERICA,                                        Northern District of Indiana,
          Plaintiff-Appellee,                                        Hammond Division.

                    v.                                               No. 2:04-CR-71
                                                                     Rudy Lozano, Judge.
    ANTHONY ALEXANDER,
         Defendant-Appellant.


                                                    Order

            Anthony Alexander asked the district court to reduce his sentence under
    Amendment 750 to the Sentencing Guidelines, which applies retroactively. The district
    judge denied the motion, ruling that Alexander’s range had not been reduced because
    he is a career offender. Alexander appealed but failed to pay the docketing fee; the
    appeal was dismissed. He then filed another motion in the district court, supposedly



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-1174                                                                 Page 2

based on Amendment 706 as well as Amendment 750. The district judge denied this
motion for the same reason, and Alexander appealed again.

       Congress has authorized only one sentence-reduction motion in response to a
given change in the Guidelines. Successive motions cannot be used to obtain a chance to
make a different or better argument—or, here, to get a second crack at an appeal. See
United States v. Redd, 630 F.3d 649 (7th Cir. 2011). Alexander contends that his motion is
not successive, because it relies on Amendment 706. But Amendment 750 supersedes
Amendment 706 and completely restates the sentencing tables for crack-cocaine
offenses. The currently applicable rules are contained in Amendment 750. Alexander
had a full opportunity to contend that he is not a career offender. Having bypassed that
opportunity earlier, he cannot revive it by another, functionally identical motion.

      The district court held that it lacks authority to reduce Alexander’s sentence.
Given Redd, that decision must be affirmed.